Citation Nr: 1042647	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-35 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral eye disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran served on active military duty from February 1943 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Cleveland, Ohio.  In 
that decision, the RO denied a claim for service connection for 
"eye problems."  

In November 2009, the Veteran testified before the undersigned at 
a Board Videoconference hearing.  A transcript of the hearing has 
been associated with the file.  

In December 2009, this claim was remanded for further 
development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

In the December 2009 Board remand, the Veteran was to be given a 
VA examination to determine his current eye diagnoses and the 
etiology of each diagnosis.  The examiner was to consider 
refractive error only to the extent that it might have been 
aggravated by an in-service trauma or disease.  

A review of the file after its return from remand shows several 
problems.  First, the entire VA examination report is not in the 
file.  Even though the report purports to start on page one, the 
report starts mid-sentence and only contains all of parts "C" 
and "D."  On remand, a full and complete VA examination report 
must be associated with the file.  If the March 2010 report 
cannot be located in full, the Veteran will have to receive a new 
examination.  

Also, the March 2010 VA examiner did not state for each eye 
disability found whether there was a 50 percent probability or 
greater that it was related to service.  Of the diagnoses 
discussed in an April 2010 addendum, there was no rationale for 
the opinions provided that glaucoma, cataracts, and drusen were 
not caused by or the result of sand blindness.  As the December 
2009 remand stated, the rationale for all opinions must be 
provided and for each eye diagnosis there should be a 
determination as to whether there was a 50 percent probability or 
greater that it was related to service.  

Compliance with remand directives is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to assure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)  

1.  Associate the complete March 2010 VA eye 
examination report with the file.  If this 
entire report cannot be located please 
provide documentation to this effect and 
place it in the file.  

2.  If the entire March 2010 VA examination 
report can be located and the original 
examiner is available, return the file to the 
examiner.  The examiner should indicate for 
any acquired eye disability (not a refractive 
error) found whether there is a 50 percent 
probability or greater that it was present in 
service or is otherwise related to active 
duty.  The rationale for all opinions must be 
provided.  

If the entire March 2010 VA examination 
report cannot be located or if the original 
examiner is not available, schedule the 
Veteran for a new VA examination.  For any 
acquired eye disability (not a refractive 
error) found, the examiner should indicate 
whether there is a 50 percent probability or 
greater that it had it was present in service 
or is otherwise related to active duty.  The 
examiner should take into account the 
Veteran's claim regarding "sand blindness."  

The examiner should review the claims folder, 
a copy of this remand and a copy of the 
December 2009 remand.  The examiner should 
reference the April and June 2002 VA records 
regarding the first diagnosis of glaucoma and 
the April 2007 VA ophthalmology record 
regarding cataracts.  The rationale for all 
opinions must be provided.  

3.  Readjudicate the issue of entitlement for 
service connection for a bilateral eye 
disability.  If the decision remains in any 
way adverse to the Veteran, he and his 
representative should be provided with an 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations considered pertinent to the issue 
remaining on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

